Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed April 7, 2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Chiang, regarding the amended limitations of wherein the actuator includes a knob and a coupling member rotatably coupled to the knob such that rotation of the knob relative to the coupling member causes axial translation of the first sleeve relative to the second sleeve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0282019 to Bouliane in view of U.S. Patent No. 3,901,298 to Eby in view of U.S. Patent No. 7,174,812 to Chiang.
	As to Claims 1, 13, and 20, Bouliane discloses a surgical instrument (100, Fig. 1, [0021]). The instrument comprises a first driver member (120) being engageable (at 106) with a fastener (200, [0021, 0034]), a second sleeve member (118) including an expandable portion (110) configured for capturing the fastener [0025, 0030], a third sleeve member (116) being engageable with the expandable portion (110) to releasably capture the fastener [0024, 0036], and an actuator (112) connected with the second member (118) and the third member (116), the actuator (112) including a knob (134) configured to facilitate axial translation of the second sleeve member relative to the third sleeve member (Figs. 4 and 7A-7C, [0027-0029]). The system includes a fastener (202) comprising a first end including a spherical head [0022] and a socket (to receive 106, [0022, 0034]) and a second end configured to penetrate tissue (Figs. 6A-6C, [0022]).
As to Claims 2, 13, and 20, Bouliane discloses a surgical instrument wherein the expandable portion (110) includes an expandable collet (formed by 156) engageable with the fastener [0031-0031, 0036].  
As to Claim 3, Bouliane discloses a surgical instrument wherein the expandable portion (110) moves between a first, closed position and to a second, open position with the fastener [0031-0031, 0036].   
As to Claims 9 and 18, Bouliane discloses a surgical instrument further comprising a pin (150) connecting the second and third members to facilitate relative axial translation [0029]. 
As to Claim 11, Bouliane discloses a surgical instrument wherein the first member (120) is connected to the second member (118) to prevent the first member from rotating relative to the second member (via 138, [0028]). 
As to Claims 12 and 19, Bouliane discloses a surgical instrument wherein the first member is keyed (via 142) with the second member to facilitate translation of the second member relative to the first member [0028]. 
As to Claims 1-3, 9, 11-13, and 18-20, Bouliane discloses the claimed invention except for the second sleeve member being connected with the first driver member such that a distal tip of the first member is positioned within the expandable collet portion and wherein the actuator includes a knob and a coupling member rotatably coupled to the knob such that rotation of the knob relative to the coupling member causes axial translation of the first sleeve relative to the second sleeve.
Eby discloses a driving instrument (Fig. 4) wherein a second sleeve member (20) is connected with a first driver member (16, Col. 5, Lines 8-18) such that a distal tip (18) of the first driver member is positioned within the expandable collet portion (28, Fig. 4, Col. 4, Lines 23-40) in order to allow for increased force to be applied to the screw without risk of unwanted displacement (Col. 6, Lines 21-33).
Chiang discloses a driving instrument (1, Fig. 16) including a driving member (8), a first sleeve member (60), a second sleeve member (50), and an actuator (51) having a knob (58) and a coupling member (68) rotatably coupled to the knob such that rotation of the knob relative to the coupling member causes axial translation of the first sleeve (60) relative to the second sleeve (50, Col. 4, Lines 59-64 and Col. 4, Lines 11-23) in order to allow for secure engagement between the knob and first and second sleeves (Col. 4, Lines 59-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument of Bouliane with the distal tip modification of Eby in order to allow for increased force to be applied to the screw without risk of unwanted displacement and the knob modification of Chiang in order to allow for secure engagement between the knob and first and second sleeves.

Claims 4-8, 10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0282019 to Bouliane in view of U.S. Patent No. 3,901,298 to Eby in view of U.S. Patent No. 7,174,812 to Chiang and in further view of U.S. Patent Pub. No. 2009/0326545 to Schaffhausen.
As to Claims 4-8, 10, and 14-17, Bouliane, Eby, and Chiang disclose the claimed invention except for wherein the second member includes a sleeve and an engagement surface disposed between the sleeve and the expandable portion, wherein the engagement surface includes a tapered configuration, wherein the engagement surface defines a ramp, wherein a distal end of the third member is slidably engageable with the engagement surface to lock the expandable portion with the fastener, wherein the third member includes a passageway, the engagement surface being moveably positioned within the passageway to move between a first configuration in which the engagement surface is spaced apart from the passageway and a second configuration in which the engagement surface is positioned within the passageway, wherein the third member includes a slot configurated for disposal the pin, the slot extending a distance along the third member to allow for translation of the pin within the slot during translation of the third member relative to the second member.  
Schaffhausen discloses a surgical instrument (100, [0011]) wherein a second member (110) includes a sleeve (body of 110) and an engagement surface (between 142 and more proximal body of 110, Fig.5A) disposed between the sleeve and the expandable portion (Fig. 5A). The engagement surface includes a tapered configuration (taper between 142 and more proximal body of 110, Figs.5A and 5B). The engagement surface defines a ramp (taper between 142 and more proximal body of 110, Figs.5A and 5B). A distal end of the third member is slidably engageable with the engagement surface to lock the expandable portion with the fastener (fixed configuration described in [0052]). The third member (108) includes a passageway (within 144), the engagement surface being moveably positioned within the passageway to move between a first configuration (Fig. 6A) in which the engagement surface is spaced apart from the passageway [0049] and a second configuration (Fig. 6B) in which the engagement surface is positioned within the passageway [0049]. The third member (106) includes a slot (158) configured for disposal of the pin (described in [0049]), the slot extending a distance along the third member (Fig. 6A) to allow for translation of the pin within the slot during translation of the third member relative to the second member [0049] in order to allow for ease of securement between the driver and fastener [0046].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument of Bouliane, Eby, and Chiang with the engagement surface and pin modification of Schaffhausen in order to allow for ease of securement between the driver and fastener.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775